         Case 2:21-cv-00601-WSS Document 1 Filed 05/06/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SAVE OUR                                      )      Civil Action No. 2:21-cv-601
SALTSBURG SCHOOLS,                            )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )
                                              )
BLAIRSVILLE-SALTSBURG                         )
SCHOOL DISTRICT,                              )      JURY TRIAL DEMANDED
                                              )
       Defendant.                             )      Electronically Filed.

                              COMPLAINT IN A CIVIL ACTION

       COMES NOW, the Plaintiff, SAVE OUR SALTSBURG SCHOOLS, by and through its

attorneys, LAW OFFICES OF JOEL SANSONE, JOEL S. SANSONE, ESQUIRE, MASSIMO

A. TERZIGNI, ESQUIRE, and ELIZABETH A. TUTTLE, ESQUIRE, and hereby files this

Complaint in a Civil Action as follows:

                                       JURISDICTION AND VENUE

1.     This is an action for the redress of grievances and in vindication of civil rights guaranteed

to the Plaintiff under the Constitution of the United States and the laws enacted in furtherance

thereof, including 42 U.S.C. § 1983.

2.     This action is brought against the Defendant for violating Plaintiff’s rights under the

Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.

3.     Jurisdiction is founded on 28 U.S.C. § 1331 and § 1343(3). Supplemental jurisdiction

over Plaintiff’s state law claims is also proper pursuant to 28 U.S.C.A. § 1367.

4.     Venue is proper under 28 U.S.C.A. § 1391(b). All claims set forth herein arose in the

Western District of Pennsylvania.
           Case 2:21-cv-00601-WSS Document 1 Filed 05/06/21 Page 2 of 10




                                             PARTIES

5.     Plaintiff, Save Our Saltsburg Schools (“SOSS”), is a community group representing

students and parents of students enrolled in Saltsburg schools. SOSS also represents community

members and/or residents, as well as owners of businesses located in Saltsburg, Pennsylvania.

6.     Defendant, Blairsville-Saltsburg School District (“District”), is a governmental entity

and/or political subdivision of the Commonwealth of Pennsylvania with administrative offices

located at 102 School Lane, Blairsville, Pennsylvania 15717.

                                   FACTUAL ALLEGATIONS

7.     Defendant District is comprised of two (2) elementary schools and two (2) middle high

schools.

8.     Defendant District’s middle high schools are Saltsburg Middle High School (“SMHS”),

serving students residing in Saltsburg, Pennsylvania, with offices located at 84 Trojan Lane,

Saltsburg, Pennsylvania 15681, and Blairsville Middle High School (“BMHS”), serving students

residing in Blairsville, Pennsylvania, with offices located at 100 School Lane, Blairsville,

Pennsylvania 15717.

9.     Defendant District has a fiduciary duty to act in the best interest of its students.

10.    On or about February 24, 2020, Defendant District’s school board voted to schedule a

public hearing, pursuant to 24 Pa. C.S. § 7-780, to discuss possible closures and/or

consolidations within its district, specifically, to consolidate BMHS and SMHS and to

permanently close SMHS.

11.    Plaintiff believes, and therefore avers, that Defendant District’s board never considered

or proposed a consolidation plan which would result in the permanent closure of BMHS, even

though SMHS was only recently built.



                                                  2
         Case 2:21-cv-00601-WSS Document 1 Filed 05/06/21 Page 3 of 10




12.    There was, and is, no rational basis for this difference in treatment between SMHS and

BMHS.

13.    Prior to the public hearing, and without any public input or participation whatsoever,

Defendant District’s board made several presentations on various topics involving the potential

consolidation of SMHS and BMHS including, but not limited to, finances and class sizes.

14.    Much of the information which purported to be fact in Defendant District’s above-

described presentations was later disproven and/or contradicted, including, but not limited to,

Defendant District’s financial data and explanation of class sizes.

15.    Throughout its presentations on consolidation, Defendant District continued to present

information which purported to be fact without necessary explanation and/or references.

16.    Furthermore, on multiple occasions, parents, teachers and/or other members of the

community requested that Defendant District’s board provide more detailed information about

the proposed consolidation, as well as explanations of the data presented during its meetings, as

described hereinbefore above.

17.    Defendant District did not provide any supplemental information in response to these

inquiries, despite ongoing requests to do so by multiple community members, as described

hereinbefore above.

18.    On or about November 24, 2020, Defendant District’s board president, Rick Harper,

indicated at a school board meeting that the board was moving forward with the consolidation

and stated to an opposing board member “[B]uckle up, buttercup, it’s going to be a long ride.”

19.    Multiple of Defendant District’s sitting board members made comments on numerous

occasions evidencing their intent to consolidate BMHS and SMHS and to permanently close




                                                 3
          Case 2:21-cv-00601-WSS Document 1 Filed 05/06/21 Page 4 of 10




SMHS prior to the requisite 780 public hearing. These comments included, but were not limited

to, statements indicating that the board did “not care” about Saltsburg students or their futures.

20.     Defendant ultimately held its 780 public hearing to discuss possible consolidations and/or

closures on or about January 11, 2021, and January 12, 2021, as virtual town hall meetings due

to the ongoing COVID-19 pandemic.

21.     Pursuant to 24 Pa. Stat. § 7-780, the purpose of the public hearing was for Defendant

District to gather public input and to consider the public’s concerns prior to voting on the matter.

22.     However, Defendant District’s superintendent began the hearing with a presentation

regarding Defendant District’s intent to convert SMHS into a STEAM Academy after

consolidation was complete.

23.     Throughout the public hearing, students, alumni, parents, teachers, business owners and

other community members voiced major opposition to the potential consolidation of SMHS and

BMHS and the proposed closure of SMHS. Their concerns included, but were not limited to, the

fact that Saltsburg students would be subjected to long bus rides which would endanger their

safety, decrease their accessibility to extracurricular activities, and limit their ability to obtain a

quality education once they finally arrived at the Blairsville campus.

24.     On or about April 9, 2021, Plaintiff provided Defendant District’s board with an expert

report echoing the concerns of the community at large. This report, attached hereto at Exhibit

“A,” concluded that consolidation was not in the best interest of the District or its students for

various reasons, including, but not limited to, the following: consolidation would likely increase

cyber schooling, leading to learning loss; consolidation would increase student bussing time,

affecting academic performance; consolidation would reduce Saltsburg and Blairsville students’

overall participation in extracurricular actives, especially athletics; consolidation would result in



                                                    4
         Case 2:21-cv-00601-WSS Document 1 Filed 05/06/21 Page 5 of 10




the loss of parallel teaching positions that could benefit students; and consolidation would likely

reduce parent involvement in the education of students and Defendant District, generally.

25.    On April 22, 2021, Defendant District’s board voted to consolidate BMHS and SMHS

and to permanently close SMHS.

26.    Plaintiff believes, and therefore avers, that Defendant District’s board made the decision

to consolidate BMHS and SMHS and to permanently close SMHS prior to the public hearing and

before Defendant District’s board gathered any public input or necessary information and/or data

regarding the effects of consolidation.

27.    As a direct result of the predetermined outcome of the 780 hearing, Plaintiff was denied

due process under the laws.

28.    Furthermore, the consolidation and permanent closure of SMHS has deprived Plaintiff,

through its members who are Saltsburg students, of an equal and adequate public education.

29.    Blairsville students will not be subjected to the same conditions, as described

hereinbefore above, which will ultimately negatively impact Saltsburg students’ access to

education and ability to learn.

30.    There was, and is, no rational basis for this difference in treatment between Blairsville

students and Saltsburg students.

31.    Plaintiff believes, and therefore avers, that Defendant District’s board intentionally failed

to act in good faith and solely for the best interests of its students when it voted to consolidate

BMHS and SMHS and permanently close SMHS.

32.    The decision of Defendant District’s board constituted a breach of its fiduciary duty to

the Plaintiff, through its members who are Saltsburg students.




                                                  5
         Case 2:21-cv-00601-WSS Document 1 Filed 05/06/21 Page 6 of 10




                                             COUNT I:

                            PLAINTIFF v. DEFENDANT DISTRICT

                VIOLATION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS,
              SPECIFICALLY, §1983 AND THE FOURTEENTH AMENDMENT
                      OF THE UNITED STATES CONSTITUTION

                                 PROCEDURAL DUE PROCESS

33.    Plaintiff incorporates by reference Paragraphs 1 through 32 as though fully set forth at

length herein.

34.    Plaintiff claims damages for the injuries set forth herein under 42 U.S.C. §1983 against

Defendant District for violations of Plaintiff’s constitutional rights under color of law.

35.    As described hereinbefore above, Defendant District failed to properly follow procedure

in that Defendant District’s board decided to consolidate SMHS and BMHS and close SMHS

before considering public input and concerns.

36.    Plaintiff, and the community at large, was not afforded any consideration in Defendant

District’s board’s decision to consolidate SMHS and BMHS and close SMHS.

37.    At all times relevant hereto, pursuant to the Due Process Clause of the Fourteenth

Amendment to the United States Constitution, Plaintiff had a constitutionally protected interest

in its students’ right to an equal and adequate public education.

38.    Defendant District deprived Plaintiff of their students’ constitutionally protected interest

in their education when it denied the Plaintiff consideration in its decision to consolidate SMHS

and BMHS and close SMHS.

39.    As a direct and proximate result of the acts mentioned hereinbefore above, perpetrated by

Defendant District, Plaintiff’s right under the Fourteenth Amendment to the United States

Constitution to due process of the laws was violated.



                                                  6
         Case 2:21-cv-00601-WSS Document 1 Filed 05/06/21 Page 7 of 10




       WHEREFORE, Plaintiff demands compensatory general damages against Defendant

District, in the amount proven at trial; compensatory special damages; costs of suit; reasonable

attorney’s fees as permitted by law; pre- and post-judgment interest as permitted by law; and

such other relief, including injunctive and/or declaratory relief, as this Court may deem proper.


                                               JURY TRIAL DEMANDED

                                             COUNT II:

                             PLAINTIFF v. DEFENDANT DISTRICT

                VIOLATION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS,
              SPECIFICALLY, §1983 AND THE FOURTEENTH AMENDMENT
                      OF THE UNITED STATES CONSTITUTION

                           EQUAL PROTECTION – CLASS OF ONE

40.    Plaintiff incorporates by reference Paragraphs 1 through 39 as though fully set forth at

length herein.

41.    As more fully described hereinbefore above, the consolidation and permanent closure of

SMHS has deprived Plaintiff, through its members who are Saltsburg students, of an equal and

adequate public education.

42.    Furthermore, Blairsville students will not be subjected to the same conditions, as

described hereinbefore above, which will ultimately negatively impact Saltsburg students’ access

to education and ability to learn.

43.    Plaintiff believes, and therefore avers, that there is no rational basis for this difference in

treatment.

44.    As a direct and proximate result of the acts mentioned hereinbefore above, perpetrated by

Defendant District, Plaintiff’s right under the Fourteenth Amendment to the United States

Constitution to due process of the laws was violated.


                                                  7
         Case 2:21-cv-00601-WSS Document 1 Filed 05/06/21 Page 8 of 10




       WHEREFORE, Plaintiff demands compensatory general damages against Defendant

District, in the amount proven at trial; compensatory special damages; costs of suit; reasonable

attorney’s fees as permitted by law; pre- and post-judgment interest as permitted by law; and

such other relief, including injunctive and/or declaratory relief, as this Court may deem proper.


                                               JURY TRIAL DEMANDED

                                            COUNT III:

                            PLAINTIFF v. DEFENDANT DISTRICT

                 VIOLATION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS,
                          SPECIFICALLY, ARTICLE III § 14.

                                PROCEDURAL DUE PROCESS

45.    Plaintiff incorporates by reference Paragraphs 1 through 44 as though fully set forth at

length herein.

46.    Plaintiff claims damages for the injuries set forth herein under Pa. Const. Const. Art. 3, §

14.

47.    As described hereinbefore above, Defendant District failed to properly follow procedure

in that Defendant District’s board decided to consolidate SMHS and BMHS and close SMHS

before considering public input and concerns.

48.    Plaintiff, and the community at large, was not afforded any consideration in Defendant

District’s board’s decision to consolidate SMHS and BMHS and close SMHS.

49.    At all times relevant hereto, Plaintiff had a constitutionally protected interest in its

students’ right to an equal and adequate public education pursuant to the Pennsylvania

Constitution.




                                                  8
          Case 2:21-cv-00601-WSS Document 1 Filed 05/06/21 Page 9 of 10




50.     Defendant District deprived Plaintiff of their students’ constitutionally protected interest

in their education when it denied the Plaintiff consideration in its decision to consolidate SMHS

and BMHS and close SMHS.

51.     As a direct and proximate result of the acts mentioned hereinbefore above, perpetrated by

Defendant District, Plaintiff’s right under the Pennsylvania Constitution to due process of the

laws was violated.

        WHEREFORE, Plaintiff demands compensatory general damages against Defendant

District, in the amount proven at trial; compensatory special damages; costs of suit; reasonable

attorney’s fees as permitted by law; pre- and post-judgment interest as permitted by law; and

such other relief, including injunctive and/or declaratory relief, as this Court may deem proper.


                                               JURY TRIAL DEMANDED

                                            COUNT IV:

                              PLAINTIFF v. DEFENDANT DISTRICT

                         VIOLATION OF PLAINTIFF’S RIGHTS UNDER
                              PENNSYLVANIA COMMON LAW

                                  BREACH OF FIDUCIARY DUTY

52.     Plaintiff incorporates by reference Paragraphs 1 through 51 as though fully set forth at

length herein.

53.     As more fully described hereinbefore above, Defendant District has a fiduciary duty to

act in the best interest of its students.

54.     Defendant District breached that duty when its intentionally failed to act in good faith and

solely for the best interests of its students when it voted to consolidate BMHS and SMHS and

permanently close SMHS.



                                                  9
        Case 2:21-cv-00601-WSS Document 1 Filed 05/06/21 Page 10 of 10




55.    The decision of Defendant District’s board constituted a breach of its fiduciary duty to

the Plaintiff, through its members who are Saltsburg students.

56.    As a direct and proximate result of the acts mentioned hereinbefore above, perpetrated by

Defendant District, Plaintiff’s rights under Pennsylvania Common Law were violated.

       WHEREFORE, Plaintiff demands compensatory general damages against Defendant

District, in the amount proven at trial; compensatory special damages; costs of suit; pre- and

post-judgment interest as permitted by law; and such other relief, including injunctive and/or

declaratory relief, as this Court may deem proper.


                                             JURY TRIAL DEMANDED



                                             Respectfully submitted,

                                             LAW OFFICES OF JOEL SANSONE

                                             s/ Joel S. Sansone
                                             Joel S. Sansone, Esquire
                                             PA ID No. 41008
                                             Massimo A. Terzigni, Esquire
                                             PA ID No. 317165
                                             Elizabeth A. Tuttle, Esquire
                                             PA ID No. 322888
                                             Counsel for Plaintiff

                                             Two Gateway Center, Suite 1290
                                             603 Stanwix Street
                                             Pittsburgh, Pennsylvania 15222
                                             412.281.9194

Dated: May 6, 2021




                                                10
